                      Case 3:20-mj-02230-RFC Document 1 Filed 04/20/20 Page 1 of 2


AO 91 (Rev. 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                               forthe                           2020   APR20               3O
                                                      Western District of Texas

                  United States of America                         )                                               j.
                               v.                                  )
                    Ludwig ARMENDARIZ                              )      Case No.                                   //,
                  ltzel Alicia HAYASHI-ITO
                                                                          ER L
                            Defendant(s)



                                                      CRIMINAL COMPLAINT
                                                                                                         belief.
          the complainant in this case, state that the following is true to the best of my knowledge and
          I,
                                                                     in the county of            El Paso                    in the
 On or about the date(s) of
                    District of         Texas              , the defendant(s) violated:
      Western

               Code Section                                                  Offense Description
 21 usc 960 & 952                                On or about April 17, 2020, in El Paso county, in the Western District of
                                                 Texas defendant(s) did, knowingly and intentionally conspire to import with
                                                 the intent to distribute approximately 19.24 kilograms (gross weight) of
                                                 marijuana, a Schedule I Controlled Substance; and knowingly and
                                                 intentionally imports with the intent to distribute approximately 19.24
                                                 kilograms (gross weight) of marijuana, a Schedule I Controlled Substance.




           This criminal complaint is based on these facts:
  Please see attached affidavit.




                Continued on the attached sheet.




                                                                                      Francisco Zubia Jr., Special Agent
                                                                                              Printed name
                                                                                                          cmdtlll>/
  Sworn to before me and signed in my presence.


  Date:             04/20/2020
                                                                                               Judge   signature

  City and state:                          El Paso, Texas                         Robert F. Castaneda, U.S. Magistrate Judge
                                                                                              Printed name and title


                                                  Oath TeephotiaUY Sworn
                                                    At      I   :UU_pt,q
                                                   Fed .R.Crirn..P.4.1 (bX2XA)
           Case 3:20-mj-02230-RFC Document 1 Filed 04/20/20 Page 2 of 2




                                           Affidavit

On Friday, 17, 2020, at approximately 8:53 pm, Itzel Alicia
                                                            HAYASHI-ITO and Ludwig
                                                                      the Bridge of Americas
ARMENDARIZ, attempted to make entry into the United States utilizing
                                                                              a 2008 Ford Focus
(BOTA) Port of Entry (POE) located in the Western District of Texas, driving
                                                                        Protection Officers
red in color in color with Mexican plates A38SBB2. Custom and Border
                                                                            19.24 kilograms of
(CBPO) conducted an inspection of the vehicle and revealed approximately
                                                                               panel of the
marijuana concealed inside the rear bumper, Glove box, and front right quarter
vehicle.
CBPO obtained a negative declaration from ARMENDARIZ. CBPO asked ARMENDARIZ
where he was coming from and his purpose of going to Juarez, Mexico which ARMENDARIZ
                                                                                        vehicle
replied that he was coming from visiting family. CBPO asked ARMENDARIZ who the
                                                                                     he is the
belonged and for how long which ARMENDARIZ replied that it was uncles and that
                                                                                             -ITO
only one that drives it for the last two months. CBPO stated that he then swiped HAYASHI
passport, a computer-generated mandatory referral appeared and referred the vehicle for
 secondary.
                                                                                    stated
CBPO at secondary obtained a second negative declaration from ARMENDARIZ. CBPO
that ARMENDARIZ continued to look back at the vehicle while a K9 was conducting a search.
CBPO advised that the he was advised of a positive alert by K9 officer.

At approximately 1:22 am. HAYASHI-ITO was readvised of her Miranda Warnings by Special
Agent (SA) Francisco Zubia and witnessed by Task Force Officer (TFO) Aaron Fierro which
HAYASHI-ITO waived her rights and was willing to continue to speak to agents. The interview
was conducted in English.

 SA Zubia asked HAYASI-II-ITO what she was smuggling, how much she was getting paid and
 where was she taking the vehicle. HAYASHI-ITO stated that she did not know what type of
 drugs she was taking but knew it was narcotics, was going to get paid $3,000 U.S. currency, and
 was going to receive a text of where to take the narcotics.

 At approximately 1:55 am. ARMENDARIZ was readvised of his Miranda Warnings by Special
 Agent (SA) Francisco Zubia and witnessed by Task Force Officer (TFO) Aaron Fierro which
 ARMENDARIZ waived his rights and was willing to continue to speak to agents. The interview
 was conducted in English.

 SA Zubia asked ARMENDARIZ what he was smuggling into the U.S., how much was he getting
 paid and where he was taking the narcotics. ARMENDARIZ stated that he was smuggling
 "Reggie" which he explained to be low grade marijuana, was getting paid $2,400 U.S. currency.
 ARMENDARIZ stated that he was going to remove the marijuana at his residence and delver it
 to an unknown person at the outlet malls located at 7051 S. Desert Blvd, Canutillo, Texas 79935.
